TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-17-00688-CV



                                          In re Ivy Cox


                      ORIGINAL PROCEEDING FROM BELL COUNTY



                            M E M O R AN D U M O P I N I O N


               Relator’s petition for writ of mandamus is denied, and her motion for temporary

relief is dismissed as moot. See Tex. R. App. P. 52.8(a).



                                             __________________________________________
                                             Jeff Rose, Chief Justice

Before Chief Justice Rose, Justices Pemberton and Goodwin

Filed: October 24, 2017